ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE

TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)
MERITS

JUDGMENT OF 15 JUNE 1962

1962

COUR. INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE

PREAH VIHEAR

(CAMBODGE c. THAILANDE)
FOND

ARRET DU 15 JUIN 1962
This Judgment should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand), Merits,
Judgment of 15 June 1962: I.C.]. Reports 1962, p. 6.”

Le présent arrét doit étre cité comme suit:

« Affaire du temple de Préah Vihéar
(Cambodge c. Thailande), Fond, |
Arrêt du 15 juin 1962: C.I. J. Recueil 1062, p. 6.»

 

Sales number
N° de vente : 260

 

 

 
1962
15 June
veneral List:
No. 45

INTERNATIONAL COURT OF JUSTICE

YEAR 1962
15 June 1962

CASE CONCERNING THE

TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)
MERITS

Territorial sovereigniy.—Title deriving from treaty.—Treaty clauses
establishing frontier along watershed line as delimited by Mixed Com-
mission of Parties—Uncertain character of resulting delimitation in
disputed avea.—Eventual production by experts of one Party, at the
request of the other, of a map—Non-binding character of map at
moment of tts production.—Subsequent acceptance by conduct of map
and frontier line by other Party.—Legal effet of silence as implying
consent.—Alleged non-correspondence of map line with true watershed
line.—Acceptance of risk of errors.—Subsequent conduct confirming
original acceptance and precluding a dental of it.—Effect of subsequent
treaties confirming existing frontiers and as evidence of Parties’ desire
for frontier stability and finality.—Interpretation of treaty settlement
considered as a whole, including map.

JUDGMENT

Present: President WINIARSKI; Vice-President ALFARO; Judges

BASDEVANT, BADAWI, MORENO QUINTANA, WELLINGTON
Koo, Sir Percy SPENDER, Sir Gerald FITZMAURICE,
KORETSKY, TANAKA, BUSTAMANTE Y RIVERO, MORELLI:
Registrar GARNIER-COIGNET.
7 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

In the case concerning the Temple of Preah Vihear,
between

the Kingdom of Cambodia,
represented by

LE. Truong Cang, Member of the Haut Conseil du Trône,
as Agent,

and by

H.E. Ouk Chhoum, Minister Counsellor at the Cambodian
Embassy in France,

assisted by

Hon. Dean Acheson, Member of the Bar of the Supreme Court of
the United States of America,

M. Roger Pinto, Professor at the Paris Law Faculty,

M. Paul Reuter, Professor at the Paris Law Faculty,

as Counsel,

and by

Mr. Brice M. Clagett, Member of the Bar of the United States
Court of Appeals for the District of Columbia,

as Legal Adviser,

Colonel Ngin Karet, Director of the Survey Department of the
Royal Khmer Armed Forces,

as Expert Adviser,

M. Chan Youran,

as General Secretary of the Delegation,

M. Chem Snguon,

as Deputy General Secretary of the Delegation,

ana

the Kingdom of Thailand,

_tepresented by |
H.S.H. Prince Vongsamahip Jayankura, Ambassador of Thai-
land to the Netherlands,
as Agent,
assisted by

Mr. Seni Pramoj, Member of the Thai Bar,

M. Henri Rolin, Honorary Professor of the Free University of
Brussels, Advocate at the Court of Appeal of Brussels,

The Rt. Hon. Sir Frank Soskice, Q.C., M.P., former Attorney-
General of England,

Mr. James Nevins Hyde, Member of the Bar of the State of New
York and Member of the Bar of the Supreme Court of the
United States of America,

M. Marcel Slusny, Advocate at the Court of Appeal of Brussels,
Lecturer at the Free University of Brussels,
8 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 vi 62)

Mr. J. G. Le Quesne, Member of the English Bar,
as Advocates and Counsel,

and by

Lieutenant-General Busrindre Bhakdikul, Director-General,
Royal Thai Survey Department, Ministry of Defence,

Mr. Suk Perunavin, Deputy Under-Secretary in the Office of the
Prime Minister,

Mr. Chinda Na Songkhla, Deputy Secretary-General of the Civil
Service Commission,

Lieutenant-Colonel Phoon Phon Asanachinta, Lecturer, School of
Surveying, Royal Thai Survey Department, Ministry of
Defence,

as Expert Advisers,

and by

Mr. Chapikorn Sreshthaputra, Chief of the Legal Division, Treaty
and Legal Department, Ministry of Foreign Affairs,

Mr. David S. Downs, Solicitor, Supreme Court of Judicature,
England,
as Juridical Advisers,

THE Court,

composed as above,

delivers the following Judgment :

By its Judgment of 26 May 1961, the Court rejected the first
preliminary objection of the Government of Thailand and found
that it had jurisdiction to adjudicate upon the dispute submitted
to it on 6 October 1959 by the Application of the Government of
Cambodia.

By Order of the same date, the Court fixed the time-limits for
the further pleadings. The case became ready for hearing on the
filing of the last pleading on 2 February 1962.

Public hearings were held on the following dates: 1-3 March,
5 March, 7-10 March, 12-13 March, 15-17 March, 19-24 March and
26-31 March 1962. At these hearings the Court heard oral argu-
ments and replies by M. Truong Cang, Mr. Dean Acheson, M. Roger
Pinto and M. Paul Reuter on behalf of the Government of Cam-
bodia, and by Prince Vongsamahip Jayankura, Mr. Seni Pramoj,
M. Henri Rolin, Sir Frank Soskice.and Mr. James Nevins Hyde
on behalf of the Government of Thailand.

At the hearings from 15 to 20 March 1962, the Court heard the
evidence of the witnesses and experts, called by each of the Parties,
in reply to questions put to them in examination and cross-exami-

6
9 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

nation on behalf of the Parties and by Members of the Court. The
following persons gave evidence:

called by the Government of Cambodia:

M. Suon Bonn, former Governor of Kompong Thom, Inspector of
Political and Administrative Affairs in the Ministry of the In-
terior of Cambodia, as witness;

called by the Government of Thailand:

Professor Willem Schermerhorn, Dean of the International Training
Center for Aerial Survey, Delft, and Director of the Consulting
Department of the Center, as expert;

Mr. Friedrich E. Ackermann, Dipl. Ing., Lecturer at the Inter-
national Training Center for Aerial Survey, Delft, and member of
the Consulting Department of the Center, as witness and expert;

Mr. Herman Theodoor Verstappen, geomorphologist, Head of the
Geological Section of the International Training Center for
Aerial Survey, Delft, as expert.

At the hearing held on 19 March 1962, the Court withdrew and
reassembled in private to attend, in the presence of the represent-
atives of the Parties, the showing of a film of the place in dispute
filed by Cambodia. During the projection of the film and with the
authorization of the President, M. Suon Bonn gave brief indications
relating to points of fact.

In the course of the written proceedings, the following Submis-
sions were presented by the Parties:

On behalf of the Government of Cambodia,

in the Application and in the Memorial:

“May it please the Court to adjudge and declare, whether the
Kingdom of Thailand appears or not:

(1) that the Kingdom of Thailand is under an obligation to with-
draw the detachments of armed forces it has stationed since 1954
in the ruins of the Temple of Preah Vihear;

(2) that the territorial sovereignty over the Temple of Preah
Vihear belongs to the Kingdom of Cambodia”;

in the Reply:
“May it please the Court:
I—To reject the submissions presented by the Kingdom of
Thailand in its Counter-Memorial, subject, in particular, to
the presentation, if necessary, of any other grounds for the

rejection of any further submissions that may be presented by
the Kingdom of Thailand ;

II.—To find in favour of the submissions contained in its Application
instituting proceedings and in its Memorial.

To adjudge and declare
10 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 VI 62)

1.—That the Kingdom of Thailand is under an obligation to with-
draw the detachments of armed forces it has stationed since
1954 in the ruins of the Temple of Preah Vihear;

2.—That the territorial sovereignty over the Temple of Preah
Vihear belongs to the Kingdom of Cambodia.”

On behalf of the Government of Thailand,
in the Counter-Memorial:

“The Government of Thailand submits:

(1) that the claims of the Kingdom of Cambodia formulated in
the Application and the Memorial are not sustainable and should be
rejected ;

(2) that Phra Viharn is in Thai territory: and the Court is respect-
fully asked so to adjudge and declare.”

During the oral proceedings, Counsel for Thailand asked, at the
close of the hearing of 13 March 1962, to be allowed to defer formu-
lating the Final Submissions on behalf of Thailand until after the
evidence of witnesses and experts. The Agent for Cambodia was
requested to express his views on the matter and declared that he
relied entirely on the justice and wisdom of the Court. The Court,
after having deliberated, granted the authorization requested, it
being understood that, after the evidence of witnesses and experts
and before the filing of the Final Submissions of Thailand, the
Agent for Cambodia might file such modifications to his own Sub-
missions as he wished to make after having heard the evidence.

The Submissions presented by the Parties during the oral pro-
ceedings and in particular after the foregoing decision were as
follows:

On behalf of the Government of Cambodia:
A. Submissions read at the hearing of 5 March 1962

“May it please the Court:

x. To adjudge and declare that the frontier line between Cambodia
and Thailand, in the Dangrek sector, is that which is marked on the
map of the Commission of Delimitation between Indo-China and
Siam (Annex I to the Memorial of Cambodia) ; .

2. To adjudge and declare that the Temple of Preah Vihear is
situated in territory under the sovereignty of the Kingdom of
Cambodia;

3. To adjudge and declare that the Kingdom of Thailand is under
an obligation to withdraw the detachments of armed forces it has
stationed since 1954, in Cambodian territory, in the ruins of the
Temple of Preah Vihear ;

4. To adjudge and declare that the sculptures, stelae, fragments
of monuments, sandstone model and ancient pottery which have
been removed from the Temple by the Thai authorities since 1954
are to be returned to the Government of the Kingdom of Cambodia
by the Government of Thailand.”
II

B.

A.

TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 vi 62)

Submissions, entitled Final Submissions, read at the hearing of
20 March 1962

“May it please the Court:

1. To adjudge and declare that the map of the Dangrek sector
(Annex I to the Memorial of Cambodia) was drawn up and published
in the name and on behalf of the Mixed Delimitation Commission
set up by the Treaty of 13 February 1904, that it sets forth the
decisions taken by the said Commission and that, by reason of
that fact and also of the subsequent agreements and conduct of the
Parties, it presents a treaty character;

2. To adjudge and declare that the frontier line between Cam-
bodia and Thailand, in the disputed region in the neighborhood of the
Temple of Preah Vihear, is that which is marked on the map of the
Commission of Delimitation between Indo-China and Siam (Annex I
to the Memorial of Cambodia) ;

3. To adjudge and declare that the Temple of Preah Vihear is
situated in territory under the sovereignty of the Kingdom of
Cambodia;

4. To adjudge and declare that the Kingdom of Thailand is under
an obligation to withdraw the detachments of armed forces it has
stationed, since 1954, in Cambodian territory, in the ruins of the
Temple of Preah Vihear;

5. To adjudge and declare that the sculptures, stelae, fragments of
monuments, sandstone model and ancient pottery which have been
removed from the Temple by the Thai authorities since 1954 are
to be returned to the Government of the Kingdom of Cambodia by
the Government of Thailand.”

On behalf of the Government of Thailand :

Submissions read at the hearing of 20 March 1962

“With respect to the Submissions presented by the Government
of Cambodia on the 5th March, 1962, the Government of Thailand
respectfully presents the following as its Submissions to the Court:

1. The Court is asked not to entertain the claims put forward by
Cambodia in paragraphs 1 and 4 of the Submissions presented on
Monday, 5th March, by the Agent for the Government of Cambodia,
on the ground that both those claims are put forward too late and
were not included as claims which the Government of Cambodia
wished to present to the Court in the Application instituting these
proceedings or in the course of the written pleadings and were for
the first time put forward by the Agent for Cambodia when he
formulated Cambodia’s conclusions.
It is therefore submitted that these claims should not now be
entertained by the Court.
2. Alternatively,
In regard to the first of the said claims Thailand submits the
following conclusions:
(i) The map Annex I has not been proved to be a document bind-
ing on the Parties whether by virtue of the Treaty of 1904 or
otherwise. ;
I2

10

TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 VI 62)

(ii) Thailand and Cambodia have not in fact treated the frontier
marked out on Annex I as the frontier between Thailand and
Cambodia in the Dang Rek region.

(iii) For the above reasons, the frontier line marked on Annex I
ought not to be substituted for the existing boundary line in
fact observed and accepted by the two Parties in the Dang Rek
range.

(iv) Even, therefore, if the Court, contrary to the submission of
Thailand, thinks it proper to entertain the said claim (1) now
put forward by Cambodia, Thailand submits that on the merits
this claim is not well founded and ought to be rejected.

3. Thailand submits the following further conclusions in answer
to Submissions 2 and 3 put forward by Cambodia:

(i) Abundant evidence has been given that at all material times
Thailand has exercised full sovereignty in the area of the
Temple to the exclusion of Cambodia. Alternatively, if, which
is denied, Cambodia in any sense carried out any administrative
functions in the said area, such acts were sporadic and in-
conclusive, and in no sense such as to negative or qualify the
full exercise of sovereignty in the said area by Thailand.

(ii) The watershed in the said area substantially corresponds with
the cliff edge running round Phra Viharn and constitutes the
treaty boundary in the said area as laid down by the Treaty
of 1904.

(iii) To the extent that the cliff edge does not precisely correspond
with the watershed as shown by the configuration of the
ground in the area, the divergencies are minimal and should
be disregarded.

(iv) The general nature of the area allows access from Thailand to
the Temple, whereas access from Cambodia involves the scaling
of the high cliff from the Cambodian plain.

(v) There is no room in the circumstances of the present case for
the application in favour of Cambodia of any of the doctrines
prayed in aid by Counsel for Cambodia, whether acquiescence,
estoppel or prescription.

(vi) Cambodia ought not in any event now to be allowed by the
Court to put forward a claim based on prescription not having
anywhere in her pleadings or until the very end of her oral
argument put forward any such claim.

(vii) The evidence in favour of Cambodia is in any event wholly
inadequate to support any prescriptive title in Cambodia.

Cambodia’s second and third Submissions ought therefore to be
rejected.

4. Further and in the alternative with regard to Cambodia’s fourth

Submission, it is submitted that this Submission, even if entertained

by the Court, is wholly unsupported by evidence, and the claim

put forward by Cambodia in its fourth Submission is accordingly
unsustainable.”
13

B.

Ir

TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

Revised Submissions presented on 20 March 1962 after the
hearing

“With respect to the revised Submissions presented by the
Government of Cambodia on the 2oth March 1962, the Government
of Thailand respectfully submits the following Submissions to the
Court:

I. With regard to the first claim of the revised Submissions :

1. The whole of the evidence before the Court shows that the map of
the sector of the Dang Rek which is Annex I to the Memorial of
Cambodia was not prepared or published either in the name or on
behalf of the Mixed Commission of Delimitation set up under the
Treaty of the 13th February, 1904; but, whereas the said Mixed
Commission consisted of a French Commission and a Siamese
Commission, the said Annex I was prepared by members of the
French Commission alone and published only in the name of the
French Commission.

2. The French officers who prepared the said Annex I had no
authority to give any official or final interpretation of the decisions
of the said Mixed Commission, still less of the intentions of the
said Mixed Commission at points at which no decision ‘had been
recorded.

3. No decision of the said Mixed Commission was recorded about
the boundary at Phra Viharn. If the said Mixed Commission did

. reach such a decision, that decision is not correctly represented on

the said Annex I, but was a decision that in the Phra Viharn area
the boundary should coincide with the cliff edge.

4. There was no subsequent agreement of the parties attributing
a bilateral or conventional character to the said Annex I.

5. The conduct of the parties, so far from attributing any conven-
tional character to the said Annex I, shows that the Parties have
not treated the line marked on the said Annex I as the boundary
in the Dang Rek; Thailand has remained in undisputed possession
of all the territory at the top of the Dang Rek. Wherever there is
a cliff edge in the Dang Rek the edge of the cliff is, and has been,
accepted as constituting the watershed boundary established in
this region by Article I of the said Treaty of 1904.

6. Even if the said Annex I were to be regarded as possessing a
conventional character, the boundary line marked on it would not
be binding on the parties when proved—as it has been in the dis-
puted area—to be based on an inaccurate survey of the terrain.

II. With regard to the second claim of the revised Submissions :

I. The Court is asked not to entertain the claim, because:

(i) the claim to a region ‘in the neighbourhood of the temple of
Phra Viharn’ constitutes an enlargement of the claim presented
by the Government of Cambodia in the Application instituting
these proceedings and throughout the written pleadings;
I4 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

(ii) the terms of the claim are too vague to allow either the Court
or the Government of Thailand to appreciate what are the limits
of the territory claimed.

2. Alternatively, the Government of Thailand repeats paragraph 3
of its submissions presented at the sitting of the Court on the zoth
March, 1962.

Ill. With regard to the third and fourth claims of the revised
Submissions :

The Government of Thailand repeats paragraph 3 of its submis-
sions presented at the sitting of the Court on the zoth March, 1962.

IV. With regard to the fifth claim of the revised Submissions :

1. The Court is asked not to entertain this claim, because it consti-
tutes an enlargement of the claim presented by the Government
of Cambodia in the Application instituting these proceedings and
throughout the written pleadings.

2. Alternatively, the rejection of the first, second and third clairns
of the revised Submissions must involve the rejection of this claim.
3. Alternatively, this claim should be restricted to any objects
of the kinds specified in the claim proved by the evidence before
the Court to have been removed from the temple since 1954 by the
Thai authorities.”’

*
* *

In its Judgment of 26 May 1961, by which it upheld its juris-
diction to adjudicate upon the dispute submitted to it by the
Application filed by the Government of Cambodia on 6 October
1959, the Court described in the following terms the subject of the
dispute:

“In the present case, Cambodia alleges a violation on the part
of Thailand of Cambodia’s territorial sovereignty over the region
of the Temple of Preah Vihear and its precincts. Thailand replies by
affirming that the area in question lies on the Thai side of the
common frontier between the two countries, and is under the sover-
eignty of Thailand. This is a dispute about territorial sovereignty.”’

Accordingly, the subject of the dispute submitted to the Court
is confined to a difference of view about sovereignty over the
region of the Temple of Preah Vihear. To decide this question of
territorial sovereignty, the Court must have regard to the frontier
line between the two States in this sector. Maps haven been sub-
mitted to it and various considerations have been advanced in this
connection. The Court will have regard to each of these only to
such extent as it may find in them reasons for the decision it has
to give in order to settle the sole dispute submitted to it, the
subject of which has just been stated.

12
I5 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 VI 62)

*
# *

The Temple of Preah Vihear is an ancient sanctuary and shrine
situated on the borders of Thailand and Cambodia. Although now
partially in ruins, this Temple has considerable artistic and ar-
chaeological interest, and is still used as a place of pilgrimage. It
stands on a promontory of the same name, belonging to the eastern
sector of the Dangrek range of mountains which, in a general way,
constitutes the boundary between the two countries in this region—
Cambodia to the south and Thailand to the north. Considerable
portions of this range consist of a high cliff-like escarpment rising
abruptly above the Cambodian plain. This is the situation at Preah
Vihear itself, where the main Temple buildings stand in the apex
of a triangular piece of high ground jutting out into the plain.
From the edge of the escarpment, the general inclination of the
ground in the northerly direction'is downwards to the Nam Moun
river, which is in Thailand.

It will be apparent from the description just given that a frontier
line which ran along the edge of the escarpment, or which at any
rate ran to the south and east of the Temple area, would leave this
area in Thailand; whereas a line running to the north, or to the
north and west, would place it in Cambodia.

Thailand has urged that the edge of this escarpment constitutes
the natural and obvious line for a frontier in this region. In support
of this view Thailand has referred to the documentary evidence
indicative of the desire of the Parties to establish frontiers which
would not only be “natural”, but visible and unmistakable—such
as rivers, mountain ranges, and hence escarpments, where they
exist.

The desire of the Parties for a natural and visible frontier could
have been met by almost any line which followed a recognizable
course along the main chain of the Dangrek range. It could have
been a crest line, a watershed line or an escarpment line (where an
escarpment existed, which was far from always being the case).
As will be seen presently, the Parties provided for a watershed line.
In so doing, they must be presumed to have realized that such a
line would not necessarily, in any particular locality, be the same
line as the line of the crest or escarpment. They cannot therefore
be presumed to have intended that, wherever an escarpment
existed, the frontier must lie along it, irrespective of all other
considerations.

The Parties have also relied on other arguments of a physical,
historical, religious and archaeological character, but the Court is
unable to regard them as legally decisive.

* * *

As concerns the burden of proof, it must be pointed out that

though, from the formal standpoint, Cambodia is the plaintiff,

13
16 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

having instituted the proceedings, Thailand also is a claimant
because of the claim which was presented by her in the second
Submission of the Counter-Memorial and which relates to the
sovereignty over the same piece of territory. Both Cambodia and
Thailand base their respective claims on a series of facts and con-
tentions which are asserted or put forward by one Party or the
other. The burden of proof in respect of these will of course lie on
the Party asserting or putting them forward.

* * *

Until Cambodia attained her independence in 1953 she was part
of French Indo-China, and her foreign relations—like those of the
rest of French Indo-China—were conducted by France as the pro-
tecting Power. It is common ground between the Parties that the
present dispute has its fons et origo in the boundary settlements
made in the period 1904-1908, between France and Siam (as Thai-
land was then called) and, in particular, that the sovereignty over
Preah Vihear depends upon a boundary treaty dated 13 February
1904, and upon events subsequent to that date. The Court is there-
fore not called upon to go into the situation that existed between
the Parties prior to the Treaty of 1904.

The relevant provisions of the Treaty of 13 February 1904, which
regulated inter alia the frontier in the eastern Dangrek region,
were as follows:

[Translation by the Registry]

“Article I

The frontier between Siam and Cambodia starts, on the left shore
of the Great Lake, from the mouth of the river Stung Roluos,
it follows the parallel from that point in an easterly direction
until it meets the river Prek Kompong Tiam, then, turning north-
wards, it merges with the meridian from that meeting-point as
far as the Pnom Dang Rek mountain chain. From there it follows
the watershed between the basins of the Nam Sen and the Mekong,
on the one hand, and the Nam Moun, on the other hand, and
joins the Pnom Padang chain the crest of which it follows eastwards
as far as the Mekong. Upstream from that point, the Mekong remains
the frontier of the Kingdom of Siam, in accordance with Article 1
of the Treaty of 3 October 1893.”

“Article 3

There shall be a delimitation of the frontiers between the King-
dom of Siam and the territories making up French Indo-China.
This delimitation will be carried out by Mixed Commissions com-
posed of officers appointed by the two contracting countries. The
work will relate to the frontier determined by Articles 1 and 2,
and the region lying between the Great Lake and the sea.”

It will be seen, in the first place, that these articles make no
mention of Preah Vihear as such. It is for this reason that the Court

14
I7 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

can only give a decision as to the sovereignty over the Temple area
after having examined what the frontier line is. Secondly, whereas
the general character of the frontier established by Article I was,
along the Dangrek range, to be a watershed line, the exact course of
this frontier was, by virtue of Article 3, to be delimited by a Franco-
Siamese Mixed Commission. It is to be observed, moreover, that
what had to be delimited was ‘the frontiers’ between Siam and
French Indo-China; and although this delimitation had, prima facte,
to be carried out by reference to the criterion indicated in Article x,
the purpose of it was to establish the actual line of the frontier.
In consequence, the line of the frontier would, to all intents and
purposes, be the line resulting from the work of delimitation, unless
the delimitation were shown to be invalid.

*
6 *

In due course, a Mixed Commission composed of French and
Siamese members was set up, charged with the task of delimiting the
frontier in various districts, including the eastern sector of the
Dangrek range in which Preah Vihear is situated. This Mixed
Commission was composed of two sections, one French and one
Siamese, sitting together—one consisting of French topographical
and administrative officers under a French president, and the other
of Siamese members under a Siamese president. So far as the
frontier in the Dangrek range was concerned, the task of this
Mixed Commission was confined to the eastern sector (roughly east
of the Pass of Kel) in which Preah Vihear is situated. At this
time the western sector of the Dangrek lay wholly in Thailand.
It was only when a further boundary settlement, under a treaty
dated 23 March 1907, brought within Cambodia various districts
abutting on the western Dangrek sector, that the latter became a
frontier region. The task of delimiting the frontier in this latter
region was given to a second Mixed Commission set up under the
1907 Treaty.

The Mixed Commission set up under the Treaty of 1904 held its
first meeting in January 1905, but did not reach that part of its
operations that concerned the frontier along the eastern sector of
the Dangrek range until December 1906, although it appears from
the minutes of the Commission’s meeting of 2 December 1906 that
‘one of the French members of the Commission, Captain Tixier, had
passed along the Dangrek in February 1905. At the meeting of
2 December 1906, held at Angkor-Wat, it was agreed that the
Commission should ascend the Dangrek from the Cambodian plain
by the Pass of Kel, which lies westwards of Preah Vihear, and travel
eastwards along the range by the same route (or along the same
line) as had been reconnoitred by Captain Tixier in 1905 (“Je tracé
qu'a reconnu ... le capitaine Tixier’’). It was stated that all the

15
I8 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

necessary reconnaissance between this route and the crest line
{to which it ran roughly parallel) could be carried out by this
method, since the route was, at the most, only ten to fifteen kilo-
metres from the crest, on the Siamese side. It has not been contested
that the Presidents of the French and Siamese sections of the Com-
mission, as representing it, duly made this journey, and that in the
course of it they visited the Temple of Preah Vihear. But there is
no record of any decision that they may have taken.

At this same meeting of 2 December 1906, it was also agreed
that another of the members of the French section of the Com-
mission, Captain Oum, should, starting at the eastern end, survey
the whole of the eastern part of the Dangrek range, in which Preah
Vihear is situated, and that he would leave for this purpose the
next day.

It is thus clear that the Mixed Commission fully intended to
delimit the frontier in this sector of the Dangrek and that it took
all the necessary steps to put the work of delimitation in hand.
The work must have been accomplished, for at the end of January
1907 the French Minister at Bangkok reported to the Minister of
Foreign Affairs in Paris that he had been formally notified by the
President of the French section of the Mixed Commission that the
whole work of delimitation had been finished without incident, and
that the frontier line had been definitely established, except in the
region of Siem Reap. Furthermore, in a report on the whole work
of delimitation, dated 20 February 1907, destined for his own
Government, the President said that: “All along the Dangrek and
as far as the Mekong, the fixing of the frontier could not have
involved any difficulty.’’ Mention may also be made of a map
produced by Thailand, recently prepared by the Royal Thai
Survey Department, Bangkok, tracing in the Dangrek the “Route
followed by the Mixed Commission of 1904”.

It seems clear therefore that a frontier was surveyed and fixed;
but the question is what was that frontier (in particular in the
region of Preah Vihear), by whom was it fixed, in what way, and
upon whose instructions? The difficultly in answering these questions
lies in the fact that, after the minutes of the meeting of the First
Commission on 2 December 1906, there is no further reference
whatever, in any minutes of later meetings, to the question of the
frontier in the Dangrek region.

It appears that at about this time the Commission had in sub-
stance finished its work on the ground and was awaiting the reports
and provisional maps of the survey officers (Captain Oum and
others). These reports and maps would not be available until
February-March 1907 when, in normal circumstances, another
meeting of the Commission would have been held to consider them.
It appears that a meeting had been provisionally fixed for 8 March.

16
Ig TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

That it was certainly the intention to call one, can be seen from a
despatch from the French Minister in Bangkok to the Minister of
Foreign Affairs in Paris, dated 23 February 1907, covering the report
from Colonel Bernard, President of the French section of the
Commission. The Minister, in his despatch, said: “The maps indi-
cating the frontier can be brought up to date in a fairly short time
and the plenary meeting of the French and Siamese Commissioners
will probably be held before 15 March.” No meeting apparently
ever took place. In the meantime the two Governments had entered
into negotiations for a further boundary treaty. This treaty was
signed on-23 March 1907, and provided for exchanges of territory
and a comprehensive regulation of all those frontiers not covered
by the previous treaty settlement of 1904.

A second Mixed Commission of Delimitation was then set up
under the Treaty of 1907. As already mentioned, part of its task was
to delimit that sector of the Dangrek region not having come within
the ambit of the First Commission, namely from the Pass of Kel
westwards, and therefore not including Preah Vihear which lay
to the east. There was in fact some overlapping of the work of the
two Commissions in the Kel region, but this overlapping did not
extend to Preah Vihear. There is, however, evidence in the records
of the Second Commission that, at or near the Pass of Kel, the line
drawn by this Commission joined up with an already existing line
proceeding eastwards to the Temple area and beyond. There is no
definite indication as to what this line was, or how it had come
to be established; but the presumption that it was in some manner
or other the outcome of the survey work which the First Commission
had put in hand, and which the President of its French section,
in his report of 20 February 1907, stated to have been accomplished
without difficulty is, in the circumstances, overwhelmingly strong.
The Court has noted that although, under Article IV of the Treaty
of 1907, the task of the Second Mixed Commission was to delimit
the “‘new frontiers’ established by that Treaty, the Commission
also had the task, under Clause III of the Protocol attached to the
Treaty, of delimiting all that part of the frontier defined in Clause I
of the Protocol. This latter provision related to the entire Dangrek
range from a point in its western half to the eastern continuation
of the Dangrek, the Pnom Padang range, as far as the River
Mekong. Therefore, had the eastern Dangrek and Pnom Padang
sectors not already been delimited by the first (1904) Mixed Com-
mission, it would have been the duty of the second (1907) Com-
mission to do this work. This Commission did not do it, apart from
the overlap (not extending to Preah Vihear) already mentioned, and
therefore the presumption must be that it had already been done.

17
20 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM, OF I5 VI 62)

The First Mixed Commission apparently did not hold any formal
meeting after 19 January 1907. It must not be forgotten that, at
the time when such a meeting might have been held for the purpose
of winding up the work of the Commission, attention in both
countries, on the part of those who were specially qualified to act and
speak on their behalf in these matters, was directed towards the
conclusion of the Treaty of 23 March 1907. Their chief concern,
particularly in the case of Colonel Bernard, could hardly have been
the formal completion of the results of the delimitation they had
carried out.

The final stage of the operation of delimitation was the prepara-
tion and publication of maps. For the execution of this technical
work, the Siamese Government, which at that time did not dispose
of adequate means, had officially requested that French topo-
graphical officers should map the frontier region. It is clear from the
opening paragraph of the minutes of the meeting of the first Mixed
Commission on 29 November 1905 that this request had the approval
of the Siamese section of the Commission, which may indeed have
inspired it, for in the letter of 20 August 1908 in which the Siamese
Minister in Paris communicated to his Government the eventual
results of this work of mapping, he referred to ‘‘the Mixed Commis-
sion of Delimitation of the frontiers and the Siamese Commissioners’
request that the French Commissioners prepare maps of various
frontiers’. That this was the deliberate policy of the Siamese author-
ities is also shown by the fact that in the second (1907) Mixed
Commission, the French members of the Commission were equally
requested by their Siamese colleagues to carry out cartographical
work, as can be seen from the minutes of the meeting of 6 June
1908.

The French Government duly arranged for the work to be done
by a team of four French officers, three of whom, Captains Tixier,
Kerler and de Batz, had been members of the first Mixed Com-
mission. This team worked under the general direction of Colonel
Bernard, and in the late autumn of 1907 it completed a series of
eleven maps covering a large part of the frontiers between Siam
and French Indo-China, including those portions that are material
in the present case. The maps were printed and published by a
well-known French cartographical firm, H. Barrère.

The eleven maps were in due course communicated to the Siamese
Government, as being the maps requested by the latter, and the
Court will consider later the circumstances of that communication
and the deductions to be drawn from it. Three of the maps had
been overtaken by events, inasmuch as the former frontier areas
they showed had, by virtue of the Treaty of March 1907, now
become situated wholly in Cambodia. Siam was not therefore
called upon either to accept or reject them. Her interest in the other
maps remained. Amongst these was one of that part of the Dangrek

18
21 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

range in which the Temple is situated, and on it was traced a fron-
tier line purporting to be the outcome of the work of delimitation
and showing the whole Preah Vihear promontory, with the Temple
area, as being on the Cambodian side. If therefore the delimitation
carried out in respect of the Eastern Dangrek sector established
or was intended to establish a watershed line, this map purported
to show such a line. This map was filed by Cambodia as Annex I
to its Memorial, and has become known in the case (and will be
referred to herein) as the Annex I map.

It is on this map that Cambodia principally relies in support of
her claim to sovereignty over the Temple. Thailand, on the other
hand, contests any claim based on this map, on the following
grounds: first, that the map was not the work of the Mixed Com-
mission, and had therefore no binding character; secondly, that
at Preah Vihear the map embodied a material error, not explicable
on the basis of any exercise of discretionary powers of adaptation
which the Commission may have possessed. This error, according
to Thailand’s contention, was that the frontier line indicated on
the map was not the true watershed line in this vicinity, and that
a line drawn in accordance with the true watershed line would
have placed, and would now place, the Temple area in Thailand.
It is further contended by Thailand that she never accepted this
map or the frontier line indicated on it, at any rate so far as Preah
Vihear is concerned, in such a way as to become bound thereby;
or, alternatively that, if she did accept the map, she did so only
under, and because of, a mistaken belief (wpon which she relied)
that the map line was correctly drawn to correspond with the
watershed line.

The Court will, for the moment, confine itself to the first of these
contentions, based on an argument which the Court considers to
be correct, namely that the map was never formally approved
by the first Mixed Commission as such, since that Commission had
ceased to function some months before the production of the map.
The record does not show whether the map and the line were based
on any decisions or instructions given by the Commission to the
surveying officers while it was still functioning. What is certain
is that the map must have had a basis of some sort, and the Court
thinks there can be no reasonable doubt that it was based on the
work of the surveying officers in the Dangrek sector. Being one of
the series of maps of the frontier areas produced by French Govern-
ment topographical experts in response to a request made by the
Siamese authorities, printed and published by a Paris firm of
repute, all of which was clear from the map itself, it was thus
invested with an official standing; it had its own inherent technical
authority; and its provenance was open and obvious. The Court
must nevertheless conclude that, in its inception, and at the
moment of its production, it had no binding character.

19
22 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

a
* *

Thailand has argued that in the absence of any delimitation
approved and adopted by the Mixed Commission, or based on its
instructions, the line of the frontier must necessarily—by virtue
of Article 1 of the Treaty of 1904—follow strictly the line of the
true watershed, and that this line, at Preah Vihear, would place
the Temple in Thailand. While admitting that the Mixed Com-
mission had a certain discretion to depart from the watershed line
in order to avoid anomalies, and to take account of certain purely
local considerations, Thailand contends that any departure such as
to place Preah Vihear in Cambodia would have far exceeded the
scope of any discretionary powers the Mixed Commission could
have had authority to exercise without specific reference to the
Governments.

Whatever substance these contentions may have, taken by them-
selves, the Court considers that they do not meet the real issues
here involved. Even if there was no delimitation of the frontier
in the eastern sector of the Dangrek approved and adopted by the
Mixed Commission, it was obviously open to the Governments
themselves to adopt a delimitation for that region, making use of
the work of the technical members of the Mixed Commission. As
regards any departures from the watershed line which any such
delimitation embodied—since, according to Thailand’s own con-
tention, the delimitation indicated on the Annex I map was not
the Mixed Commission’s—there is no point in discussing whether
such departures as may have occurred at Preah Vihear fell within
the Commission’s discretionary powers or not. The point is that it
was certainly within the power of the Governments to adopt
such departures.

The real question, therefore, which is the essential one in this
case, is whether the Parties did adopt the Annex I map, and the
line indicated on it, as representing the outcome of the work of
delimitation of the frontier in the region of Preah Vihear, thereby
conferring on it a binding character.

Thailand denies this so far as she is concerned, representing her-
self as having adopted a merely passive attitude in what ensued.
She maintains also that a course of conduct, involving at most a
failure to object, cannot suffice to render her a consenting party
to a departure at Preah Vihear from the watershed line specified
by Article x of the Treaty of 1904, so great as to affect the sover-
eignty over the Temple area.

The Court sees the matter differently. It is clear from the record
that the publication and communication of the eleven maps referred

20
23 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

to earlier, including the Annex I map, was something of an occasion.
This was no mere interchange between the French and Siamese
Governments, though, even if it had been, it could have sufficed
in law. On the contrary, the maps were given wide publicity in
all technically interested quarters by being also communicated to
the leading geographical societies in important countries, and to
other circles regionally interested; to the Siamese legations ac-
credited to the British, German, Russian and United States Govern-
ments; and to all the members of the Mixed Commission, French
and Siamese. The full original distribution consisted of about one
hundred and sixty sets of eleven maps each. Fifty sets of this
distribution were allocated to the Siamese Government. That the
Annex I map was communicated as purporting to represent the
outcome of the work of delimitation is clear from the letter from
the Siamese Minister in Paris to the Minister of Foreign Affairs
in Bangkok, dated 20 August 1908, in which he said that “regarding
the Mixed Commission of Delimitation of the frontiers and the
Siamese Commissioners’ request that the French Commissioners
prepare maps of various frontiers, the French Commissioners have
now finished their work”. He added that a series of maps had been
brought to him in order that he might forward them to the Siamese
Minister of Foreign Affairs. He went on to give a list of the eleven
maps, including the map of the Dangrek region—fifty sheets of
each. He ended by saying that he was keeping two sheets of each
map for his Legation and was sending one sheet of each to the
Legations in London, Berlin, Russia and the United States of
America.

It has been contended on behalf of Thailand that this communi-
cation of the maps by the French authorities was, so to speak,
ex parte, and that no formal acknowledgment of it was either
requested of, or given by, Thailand. In fact, as will be seen
presently, an acknowledgment by conduct was undoubtedly made
in a very definite way; but even if it were otherwise, it is clear that
the circumstances were such as called for some reaction, within a
reasonable period, on the part of the Siamese authorities, if they
wished to disagree with the map or had any serious question to
raise in regard to it. They did not do so, either then or for many
years, and thereby must be held to have acquiesced. Qui tacet
consentire videtur st loqui debuisset ac potuisset.

So far as the Annex I map is concerned, it was not merely the
circumstances of the communication of this and the other maps
that called for some reaction from the Siamese side, if reaction
there was to be; there were also indications on the face of the map
sheet which required a reaction if the Siamese authorities had any
reason to contend that the map did not represent the outcome of

2I
24 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

the work of delimitation. The map—together with the other maps—
was, as already stated, communicated to the Siamese members of
the Mixed Commission. These must necessarily have known (and
through them the Siamese Government must have known) that
this map could not have represented anything formally adopted
by the Mixed Commission, and therefore they could not possibly
have been deceived by the title of the map, namely, ““Dangrek—
Commission of Delimitation between Indo-China and Siam” into
supposing that it was purporting to be a production of the Mixed
Commission as such. Alternatively, if the Siamese members of the
Commission did suppose otherwise, this could only have been be-
cause, though without recording them, the Mixed Commission had
in fact taken some decisions on which the map was based; and of
any such decisions the Siamese members of the Commission would
of course have been aware.

The Siamese members of the Commission must also have seen
the notice appearing in the top left-hand corner of the map sheet
to the effect that the work on the ground had been carried out by
Captains Kerler and Oum. They would have known, since they were
present at the meeting of the Commission held on 2 December 1906,
that Captain Oum had then been instructed to carry out the survey
of the eastern sector of the Dangrek range, covering Preah Vihear,
and that he was to leave the next day to take up this assignment.
They said nothing—either then or later—to suggest that the map
did not represent the outcome of the work of delimitation or that
it was in any way inaccurate.

That the Siamese authorities by their conduct acknowledged the
receipt, and recognized the character, of these maps, and what
they purported to represent, is shown by the action of the Minister
of the Interior, Prince Damrong, in thanking the French Minister
in Bangkok for the maps, and in asking him for another fifteen
copies of each of them for transmission to the Siamese provincial
Governors,

Further evidence is afforded by the proceedings of the subsequent
Commission of Transcription which met in Bangkok in March of
the following year, 1909, and for some months thereafter. This was
a mixed Franco-Siamese Commission set up by the Parties with
the object of getting an official Siamese geographical service started,
through a consolidation of all the work of the two Mixed Com-
missions of 1904 and 1907. A primary aim was to convert the
existing maps into handy atlas form, and to give the French and
Siamese terms used in them their proper equivalents in the other
languages. No suggestion that the Annex I map or line was un-
acceptable was made in the course of the work of this Commission.

22
25 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

+
* *

It was claimed on behalf of Thailand that the maps received
from Paris were only seen by minor officials who had no expertise
in cartography, and would know nothing about the Temple of
Preah Vihear. Indeed it was suggested during the oral proceedings
that no one in Siam at that time knew anything about the Temple or
would be troubling about it.

The Court cannot accept these contentions either on the facts
or the law. If the Siamese authorities did show these maps only to
minor officials, they clearly acted at their own risk, and the claim
of Thailand could not, on the international plane, derive any
assistance from that fact. But the history of the matter, as set out
above, shows clearly that the maps were seen by such persons as
Prince Devawongse, the Foreign Minister, Prince Damrong, the
Minister of the Interior, the Siamese members of the First Mixed
Commission, the Siamese members of the Commission of Tran-
scription; and it must also be assumed that the Annex I map was
seen by the Governor of Khukhan province, the Siamese province
adjoining the Preah Vihear region on the northern side, who must
have been amongst those for whom extra copies were requested by
Prince Damrong. None of these persons was a minor official. All
or most had local knowledge. Some must have had knowledge of
the Dangrek region. It is clear from the documentation in the case
that Prince Damrong took a keen personal interest in the work of
delimitation, and had a profound knowledge of archaeological
monuments. It is not conceivable that the Governor of Khukhan
province, of which Preah Vihear formed part up to the 1904 settle-
ment, was ignorant of its existence.

In any case this particular contention of Thailand’s is decisively
disproved by a document deposited by Thailand herself, according
to which the Temple was in 1899 ‘‘re-discovered’’ by the Siamese
Prince Sanphasit, accompanied by some fifteen to twenty officials
and local dignitaries, including, it seems, the then Governor and
Deputy-Governor of Khukhan. It thus appears that only nine
years previous to the receipt of the Annex I map by the Siamese
authorities, a considerable number of persons having high official
standing in Siam knew of Preah Vihear.

The Court moreover considers that there is no legal foundation
for the consequence it is attempted to deduce from the fact that
no one in Thailand at that time may have known of the importance
of the Temple or have been troubling about it. Frontier rectifica-
tions cannot in law be claimed on the ground that a frontier area
has turned out to have an importance not known or suspected
when the frontier was established.

23
26 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

*
* *

It follows from the preceding findings that the Siamese authorities
in due course received the Annex I map and that they accepted it.
Now, however, it is contended on behalf of Thailand, so far as the
disputed area of Preah Vihear is concerned, that an error was
committed, an error of which the Siamese authorities were unaware
at the time when they accepted the map.

It is an established rule of law that the plea of error cannot be
allowed as an element vitiating consent if the party advancing it
contributed by its own conduct to the error, or could have avoided
it, or if the circumstances were such as to put that party on notice
of a possible error. The Court considers that the character and
qualifications of the persons who saw the Annex I map on the
Siamese side would alone make it difficult for Thailand to plead
error in law. These persons included the members of the very
Commission of Delimitation within whose competence this sector
of the frontier had lain. But even apart from this, the Court thinks
that there were other circumstances relating to the Annex I map
which make the plea of error difficult to receive.

An inspection indicates that the map itself drew such pointed
attention to the Preah Vihear region that no interested person,
nor anyone charged with the duty of scrutinizing it, could have
failed to see what the map was purporting to do in respect of that
region. If, as Thailand has argued, the geographical configuration
of the place is such as to make it obvious to anyone who has been
there that the watershed must lie along the line of the escarpment
(a fact which, if true, must have been no less evident in 1908),
then the map made it quite plain that the Annex I line did not
follow the escarpment in this region since it was plainly drawn
appreciably to the north of the whole Preah Vihear promontory.
Nobody looking at the map could be under any misapprehension
about that.

Next, the map marked Preah Vihear itself quite clearly as lying
on the Cambodian side of the line, using for the Temple a symbol
which seems to indicate a rough plan of the building and its stair-
ways.

It would thus seem that, to anyone who considered that the line
of the watershed at Preah Vihear ought to follow the line of the
escarpment, or whose duty it was to scrutinize the map, there was
everything in the Annex I map to put him upon enquiry. Further-
more, as has already been pointed.out, the Siamese Government
knew or must be presumed to have known, through the Siamese
members of the Mixed Commission, that the Annex I map had
never been formally adopted by the Commission. The Siamese
authorities knew it was the work of French topographical officers
to whom they had themselves entrusted the work of producing the

24
27 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 V 62)

maps. They accepted it without any independent investigation, and
cannot therefore now plead any error vitiating the reality of their
consent. The Court concludes therefore that the plea of error has
not been made out.

ae
+ *

The Court will now consider the events subsequent to the period
1904-1909.

The Siamese authorities did not raise any query about the Annex I
map as between themselves and France or Cambodia, or expressly
repudiate it as such, until the 1958 negotiations in Bangkok, when,
inter alta, the question of Preah Vihear came under discussion
between Thailand and Cambodia. Nor was any question raised
even after 1934-1935, when Thailand carried out a survey of her
own in this region, and this survey had, in Thailand’s view, es-
tablished a divergence between the map line and the true line of
the watershed—a divergence having the effect of placing the Temple
in Cambodia. Although, after this date, Thailand eventually pro-
duced some maps of her own showing Preah Vihear as being in
Thailand, she continued, even for public and official purposes, to
use the Annex I map, or other maps showing Preah Vihear as lying
in Cambodia, without raising any query about the matter (her
explanations as to this will be considered presently). Moreover, the
Court finds it difficult to overlook such a fact as, for instance, that
in 1937, even after Thailand’s own survey in 1934-1935, and in
the same year as the conclusion of a treaty with France in which,
as will be seen, the established common frontiers were reaffirmed,
the Siamese Royal Survey Department produced a map showing
Preah Vihear as lying in Cambodia.

Thailand had several opportunities of raising with the French
authorities the question of the Annex I map. There were first of
all the negotiations for the 1925 and 1937 Treaties of Friendship,
Commerce and Navigation between France, on behalf of Indo-China,
and Siam. These Treaties, although they provided for a general
process of revision or replacement of previous Agreements, excluded
from this process the existing frontiers as they had been established
under the Boundary Settlements of 1893, 1904 and 1907. Thereby,
and in certain more positive provisions, the Parties confirmed the
existing frontiers, whatever they were. These were occasions (par-
ticularly in regard to the negotiations for the 1937 Treaty, which
occurred only two years after Thailand’s own survey of the frontier
regions had disclosed, in her belief, a serious divergence between
the map line and the watershed line at Preah Vihear) on which it
would have been natural for Thailand to raise the matter, if she
considered the map indicating the frontier at Preah Vihear to be

25
28 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

incorrect-——occasions on which she could and should have done so
if that was her belief. She did not do so and she even, as has been
seen, produced a map of her own in 1937 showing Preah Vihear
as being in Cambodia. That this map may have been intended
for internal military use does not seem to the Court to make it
any less evidence of Thailand’s state of mind. The inference must
be—particularly in regard to the 1937 occasion—that she accepted
or still accepted the Annex I map, and the line it indicated, even
if she believed it incorrect, even if, after her own survey of 1934-
1935, she thought she knew it was incorrect.

Thailand having temporarily come into possession of certain
parts of Cambodia, including Preah Vihear, in 1941, the Ministry
of Information of Thailand published a work entitled “Thailand
during national reconstruction” in which it was stated in relation
to Preah Vihear that it had now been “retaken” for Thailand.
This has been represented by Thailand as being an error on the
part of a minor official Nevertheless, similar language, sug-
gesting that Thailand had been in possession of Preah Vihear only
since about 1940, was used by representatives of Thailand in the
territorial negotiations that took place between Thailand and Cam-
bodia at Bangkok in 1958.

After the war, by a Settlement Agreement of November 1946
with France, Thailand accepted a.reversion to the status quo ante
1941. It is Thailand’s contention that this reversion to the status
guo did not affect Preah Vihear because Thailand already had
sovereignty over it before the war. The Court need not discuss this
contention, for whether Thailand did have such sovereignty is
precisely what is in issue in these proceedings. The important point
is that, in consequence of the war events, France agreed to set
up a Franco-Siamese Conciliation Commission consisting of the two
representatives of the Parties and three neutral Commissioners,
whose terms of reference were specifically to go into, and make
recommendations on an equitable basis in regard to, any complaints
or proposals for revision which Thailand might wish to make as to,
inter alta, the frontier settlements of 1904 and 1907. The Commission
met in 1947in Washington, and here therefore was an outstanding
opportunity for Thailand to claim a rectification of the frontier at
Preah Vihear on the ground that the delimitation embodied a
serious error which would have caused Thailand to reject it had
she known of the error in 1908-1900. In fact, although Thailand
made complaints about the frontier line in a considerable number
of regions, she made none about Preah Vihear. She even (12 May
1947) filed with the Commission a map showing Preah Vihear as
lying in Cambodia. Thailand contends that this involved no
adverse implications as regards her claim to the Temple, because

26
29 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

the Temple area was not in issue before the Commission, that it was
other regions that were under discussion, and that it was in relation
to these that the map was used. But it is precisely the fact that
Thailand had raised these other questions, but not that of Preah
Vihear, which requires explanation; for, everything else apart,
Thailand was by this time well aware, from certain local happenings
in relation to the Temple, to be mentioned presently, that France
regarded Preah Vihear as being in Cambodian territory—even if
this had not already and long since been obvious from the frontier
line itself, as mapped by the French authorities and communicated
to the Siamese Government in 1908. The natural inference from
Thailand’s failure to mention Preah Vihear on this occasion is,
again, that she did not do so because she accepted the frontier at
this point as it was drawn on the map, irrespective of its corre-
spondence with the watershed line.

As regards the use of a map showing Preah Vihear as lying in
Cambodia, Thailand maintains that this was for purely carto-
graphical reasons, that there were no other maps, or none that were
so convenient, or none of the right scale for the occasion. The Court
does not find this explanation convincing. Thailand could have
used the map but could also have entered some kind of reservation
with France as to its correctness. This she did not do.

As regards her failure even to raise the question of the map as
such until 1958, Thailand states that this was because she was, at
all material times, in possession of Preah Vihear; therefore she
had no need to raise the matter. She indeed instances her acts on
the ground as evidence that she never accepted the Annex I line
at Preah Vihear at all, and contends that if she never accepted it
she clearly had no need to repudiate it, and that no adverse conclu-
sions can be drawn from her failure to do so. The acceptability of
this explanation must obviously depend on whether in fact it is the
case that Thailand’s conduct on the ground affords ex post facto
evidence sufficient to show that she never accepted the Annex I
line in 1908 in respect of Preah Vihear, and considered herself at
all material times to have the sovereignty over the Temple area.

x .
* *

The Court has considered the evidence furnished by Thailand of
acts of an administrative character performed by her officials
at or relative to Preah Vihear. France, and subsequently Cambodia,

27
30 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

in view of her title founded on the Treaty of 1904, performed only a
very few routine acts of administration in this small, deserted area.
It was specifically admitted by Thailand in the course of the oral
hearing that if Cambodia acquired sovereignty over the Temple
area by virtue of the frontier settlement of 1904, she did not sub-
sequently abandon it, nor did Thailand subsequently obtain it by
any process of acquisitive prescription. Thailand’s acts on the
ground were therefore put forward as evidence of conduct as
sovereign, sufficient to negative any suggestion that, under the
1904 Treaty settlement, Thailand accepted a delimitation having
the effect of attributing the sovereignty over Preah Vihear to
Cambodia. It is therefore from this standpoint that the Court must
consider and evaluate these acts. The real question is whether they
sufficed to efface or cancel out the clear impression of acceptance
of the frontier line at Preah Vihear to be derived from the various
considerations already discussed.

With one or two important exceptions to be mentioned presently,
the acts concerned were exclusively the acts of local, provincial,
authorities. To the extent that these activities took place, it is
not clear that they had reference to the summit of Mount Preah
Vihear and the Temple area itself, rather than to places somewhere
in the vicinity. But however that may be, the Court finds it difficult
to regard such local acts as overriding and negativing the consistent
and undeviating attitude of the central Siamese authorities to the
frontier line as mapped.

In this connection, much the most significant episode consisted
of the visit paid to the Temple in 1930 by Prince Damrong, formerly
Minister of the Interior, and at this time President of the Roval
Institute of Siam, charged with duties in connection with the
National Library and with archaeological monuments. The visit
was part of an archaeological tour made by the Prince with the
permission of the King of Siam, and it clearly had a quasi-official
character. When the Prince arrived at Preah Vihear, he was
officially received there by the French Resident for the adjoining
Cambodian province, on behalf of the Resident Superior, with the
French flag flying. The Prince could not possibly have failed to
see the implications of a reception of this character. A clearer
affirmation of title on the French Indo-Chinese side can scarcely
be imagined. It demanded a reaction. Thailand did nothing.
Furthermore, when Prince Damrong on his return to Bangkok
sent the French Resident some photographs of the occasion, he
used language which seems to admit that France, through her
Resident, had acted as the host country.

The explanations regarding Prince Damrong’s visit given on
behalf of Thailand have not been found convincing by the Court.
Looking at the incident as a whole, it appears to have amounted

28
31 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

to a tacit recognition by Siam of the sovereignty of Cambodia
(under French Protectorate) over Preah Vihear, through a failure
to react in any way, on an occasion that called for a reaction in
order to affirm or preserve title in the face of an obvious rival claim.
What seems clear is that either Siam did not in fact believe she
had any title—and this would be wholly consistent with her attitude
all along, and thereafter, to the Annex I map and line—or else she
decided not to assert it, which again means that she accepted the
French claim, or accepted the frontier at Preah Vihear as it was
drawn on the map.

*
* *
&

The remaining relevant facts must now be stated. In February
1949, not long after the conclusion of the proceedings of the Franco-
Siamese Conciliation Commission, in the course of which, as has
been seen, Thailand did not raise the question of Preah Vihear,
France addressed a Note to the Government of Thailand stating
that a report had been received of the stationing of four Siamese
keepers at the Temple, and asking for information. There was no
reply to this Note, nor to a follow-up Note of March 1949. In May
1949, France sent a further Note, setting out briefly, but quite
explicitly, the grounds on which she considered Preah Vihear to
be in Cambodia, and pointing out that a map produced by Thailand
herself had recognized this fact. The withdrawal of the keepers
was requested. Although there was an error in this Note, the signifi-
cance of the latter was that it contained an unequivocal assertion
of sovereignty. This French Note also received no reply. In July
1950, a further Note was sent. This too remained unanswered.

In these circumstances Cambodia, on attaining her independence
in 1953, proposed, for her part, to send keepers or guards to the
Temple, in the assertion or maintenance of her position. However,
finding that Thai keepers were already there, the Cambodian
keepers withdrew, and Cambodia sent a Note dated January 1954
to the Government of Thailand asking for information. This received
a mere acknowledgment, but no explanation. Nor was there, even
then, any formal affirmation of Thailand’s claim. At the end of
March 1954, the Government of Cambodia, drawing attention
to the fact that no substantive reply to its previous Note had been
received, notified the Government of Thailand that it now proposed
to replace the previously withdrawn Cambodian keepers or guards
by some Cambodian troops. In this Note Cambodia specifically
referred to the justification of the Cambodian claim contained in
the French Note of May 1949. This Cambodian Note also was not

29
32 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 VI 62)

answered. However, the Cambodian troops were not in fact sent;
and in June 1954, Cambodia addressed to Thailand a further Note
stating that, as information had been received to the effect that
Thai troops were already in occupation, the despatch of the Cam-
bodian troops had been suspended in order not to aggravate the
situation. The Note went on to ask that Thailand should either
withdraw her troops or furnish Cambodia with her views on the
matter. This Note equally received no reply. But the Thai “troops”
(the Court understands that they are in fact a police force) re-
mained. Again, therefore, it would seem that Thailand, while taking
certain local action, was not prepared to deny the French and
Cambodian claim at the diplomatic level.

No further diplomatic correspondence was produced to the Court;
but eventually, in 1958, a conference was held at Bangkok between
Thailand and Cambodia, to discuss various territorial matters in
dispute between the Parties, including that of Preah Vihear. The
representative of Thailand having declined to discuss the legal
aspects of the matter, the negotiations broke down and Cambodia
instituted the present proceedings.

+
* *

The Court will now state the conclusions it draws from the facts
as above set out.

Even if there were any doubt as to Siam’s acceptance of the map
in 1908, and hence of the frontier indicated thereon, the Court
would consider, in the light of the subsequent course of events, that
Thailand is now precluded by her conduct from asserting that she
did not accept it. She has, for fifty years, enjoyed such benefits as
the Treaty of 1904 conferred on her, if only the benefit of a stable
frontier. France, and through her Cambodia, relied on Thailand’s
acceptance of the map. Since neither side can plead error, it is
immaterial whether or not this reliance was based on a belief that
the map was correct. It is not now open to Thailand, while con-
tinuing to claim and enjoy the benefits of the settlement, to deny
that she was ever a consenting party to it.

The Court however considers that Thailand in 1908-1909 did
accept the Annex I map as representing the outcome of the work
of delimitation, and hence recognized the line on that map as being
the frontier line, the effect of which is to situate Preah Vihear in
Cambodian territory. The Court considers further that, looked at

30
33 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

as a whole, Thailand’s subsequent conduct confirms and bears out
her original acceptance, and that Thailand’s acts on the ground do
not suffice to negative this. Both Parties, by their conduct, recog-
nized the line and thereby in effect agreed to regard it as being
the frontier line.

*
* *

The Court must now consider two further matters. Thailand
contends that since 1908, and at any rate up to her own 1934-1935
survey, she believed that the map line and watershed line coincided,
and therefore that if she accepted the map line, she did so only in
that belief. It is evident that such a contention would be quite
inconsistent with Thailand’s equally strongly advanced contention
that these acts in the concrete exercise of sovereignty evidenced
her belief that she had sovereignty over the Temple area: for if
Thailand was truly under a misapprehension about the Annex I
line—if she really believed it indicated the correct watershed line—
then she must have believed that, on the. basis of the map and her
acceptance of it, the Temple area lay rightfully in Cambodia. If she
had such a belief—and such a belief is implicit in any plea that she
had accepted the Annex I map only because she thought it was cor-
rect—then her acts on the ground would have to be regarded as
deliberate violations of the sovereignty which (on the basis of the
assumptions above stated) she must be presumed to have thought
Cambodia to possess. The conclusion is that Thailand cannot allege
that she was under any misapprehension in accepting the Annex I
line, for this is wholly inconsistent with the reason she gives for
her acts on the ground, namely that she believedher self to possess
sovereignty in this area.

It may be added that even if Thailand’s plea of misapprehension
could, in principle, be accepted, it should have been advanced
shortly after Thailand’s own survey of the disputed region was
carried out in 1934-1935. Since then Thailand could not have been
‘under any misapprehension.

*
* *

There is finally one further aspect of the case with which the
Court feels it necessary to deal. The Court considers that the
acceptance of the Annex I map by the Parties caused the map to
enter the treaty settlement and to become an integral part of it.
It cannot be said that this process involved a departure from, and

31
34 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

even a violation of, the terms of the Treaty of 1904, wherever the
map line diverged from the line of the watershed, for, as the Court
sees the matter, the map (whether in all respects accurate by
reference to the true watershed line or not) was accepted by the
Parties in 1908 and thereafter as constituting the result of the
interpretation given by the two Governments to the delimitation
which the Treaty itself required. In other words, the Parties
at that time adopted an interpretation of the treaty settlement
which caused the map line, in so far as it may have departed from
the line of the watershed, to prevail over the relevant clause of the
treaty. Even if, however, the Court were called upon to deal with
the matter now as one solely of ordinary treaty interpretation, it
considers that the interpretation to be given would be the same,
for the following reasons.

In general, when two countries establish a frontier between them,
one of the primary objects is to achieve stability and finality.
This is impossible 1f the line so established can, at any moment,
and on the basis of a continuously available process, be called in
question, and its rectification claimed, whenever any inaccuracy
by reference to a clause in the parent treaty is discovered. Such a
process could continue indefinitely, and finality would never be
reached so long as possible errors still remained to be discovered.
Such a frontier, so far from being stable, would be completely
precarious. It must be asked why the Parties in this case provided
for a delimitation, instead of relying on the Treaty clause indicating
that the frontier line in this region would be the watershed. There
are boundary treaties which do no more than refer to a watershed
line, or to a crest line, and which make no provision for any deli-
mitation in addition. The Parties in the present case must have
had a reason for taking this further step. This could only have been
because they regarded a watershed indication as insufficient by
itself to achieve certainty and finality. It is precisely to achieve
this that delimitations and map lines are resorted to.

Various factors support the view that the primary object of the
Parties in the frontier settlements of 1904-1908 was to achieve
certainty and finality. From the evidence furnished to the Court,
and from the statements of the Parties themselves, it is clear that
the whole question of Siam’s very long frontiers with French Indo-
China had, in the period prior to 1904, been a cause of uncertainty,
trouble and friction, engendering what was described in one con-
temporary document placed before the Court as a state of “growing
tension” in the relations between Siam and France. The Court
thinks it legitimate to conclude that an important, not to say a

32
35 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF I5 VI 62)

paramount object of the settlements of the 1904-1908 period (which
brought about a comprehensive regulation of all outstanding frontier
questions between the two countries), was to put an end to this
state of tension and to achieve frontier stability on a basis of
certainty and finality.

In the Franco-Siamese Boundary Treaty of 23 March 1907, the
Parties recited in the preamble that they were desirous “of ensuring
the final regulation of all questions relating to the common frontiers
of Indo-China and Siam’’. A further token of the same object is to
be found in the desire, of which the documentation contains ample
evidence, and which was evinced by both Parties, for natural and
visible frontiers. Even if, as the Court stated earlier, this is not in
itself a reason for holding that the frontier must follow a natural
and visible line, it does support the view that the Parties wanted
certainty and finality by means of natural and visible lines.

The same view is strongly supported by the Parties’ attitude over
frontiers in the 1925 and 1937 Treaties. By specifically excluding
frontiers from the process of revision of previous treaties, which
the 1925 and 1937 Treaties otherwise effected, the Parties bore
witness to the paramount importance they attached to finality in
this field. Their attitude in 1925 and 1937 can properly be taken
as evidence that they equally desired finality in the 1904-1908
period.

The indication of the line of the watershed in Article 1 of the
1904 Treaty was itself no more than an obvious and convenient way
of describing a frontier line objectively, though in general terms.
There is, however, no reason to think that the Parties attached any
special importance to the line of the watershed as such, as compared
with the overriding importance, in the interests of finality, of ad-
hering to the map line as eventually delimited and as accepted by
them. The Court, therefore, feels bound, as a matter of treaty
interpretation, to pronounce in favour of the line as mapped in
the disputed area.

Given the grounds on which the Court bases its decision, it be-
comes unnecessary to consider whether, at Preah Vihear, the line
as mapped does in fact correspond to the true watershed line in
this vicinity, or didso correspond in 1904-1908, or, if not, how the
watershed line in fact runs.

33
36 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)

*k
* *

Referring finally to the Submissions presented at the end of the
oral proceedings, the Court, for the reasons indicated at the be-
ginning of the present Judgment, finds that Cambodia’s first and
second Submissions, calling for pronouncements on the legal status
of the Annex I map and on the frontier line in the disputed region,
can be entertained only to the extent that they give expression to
grounds, and not as claims to be dealt with in the operative pro-
visions of the Judgment. It finds on the other hand that Thailand,
after having stated her own claim concerning sovereignty over
Preah Vihear, confined herself in her Submissions at the end of the
oral proceedings to arguments and denials opposing the contentions
of the other Party, leaving it to the Court to word as it sees fit
the reasons on which its Judgment is based.

In the presence of the claims submitted to the Court by Cam-
bodia and Thailand, respectively, concerning the sovereignty over
Preah Vihear thus in dispute between these two States, the Court
finds in favour of Cambodia in accordance with her third Sub-
mission. It also finds in favour of Cambodia as regards the fourth
Submission concerning the withdrawal of the detachments of armed
forces.

As regards the fifth Submission of Cambodia concerning resti-
tution, the Court considers that the request made in it does not
represent any extension of Cambodia’s original claim (in which case
it would have been irreceivable at the stage at which it was first
advanced). Rather is it, like the fourth Submission, implicit in, and .
consequential on, the claim of sovereignty itself. On the other hand,
no concrete evidence has been placed before the Court showing in
any positive way that objects of the kind mentioned in this Sub-
mission have in fact been removed by Thailand from the Temple
or Temple area since Thailand’s occupation of it in 1954. It is true
that Thailand has not so much denied the allegation as contended
that it is irreceivable. In the circumstances, however, the question
of restitution 1s one on which the Court can only give a finding
of principle in favour of Cambodia, without relating it to any
particular objects.

For these reasons,

THE Court,
by nine votes to three,

finds that the Temple of Preah Vihear is situated in territory
under the sovereignty of Cambodia;

34
37 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)
finds in consequence,
by nine votes to three,

that Thailand is under an obligation to withdraw any military
or police forces, or other guards or keepers, stationed by her at
the Temple, or in its vicinity on Cambodian territory ;

by seven votes to five,

that Thailand is under an obligation to restore to Cambodia any
objects of the kind specified in Cambodia’s fifth Submission which
may, since the date of the occupation of the Temple by Thailand
in 1954, have been removed from the Temple or the Temple area
by the Thai authorities.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this fifteenth day of June,
one thousand nine hundred and sixty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Kingdom of Cambodia and
to the Government of the Kingdom of Thailand, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge Tanaka and Judge Moretti make the following Joint
Declaration:

We wish to make clear the reason why, to our great regret, we
were unable to concur in the majority opinion on the clause of the
operative provisions of the Judgment concerning the restoration
by Thailand to Cambodia of any objects which may have been
removed from the Temple.

The fact that we voted against this clause of the operative pro-
visions is in no way connected with the foundation of Cambodia’s
claim for the restoration of the objects in question. We did so
because we think that the Court should have refrained from pro-
nouncing on that claim since, having been made for the first time
in the Submissions filed by Cambodia on 5 March 1962, it must be
considered to be out of time.

35
38 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 V 62)

The claim as it is formulated in Cambodia’s Application is directed
not tothe return of the Temple as such, but rather to sovereignty
over the portion of territory in which the Temple is situated. Itis
directed, further, to one of the consequences flowing from Cambod-
ian sovereignty over the said portion of territory, that is to say,
Thailand’s obligation to withdraw the detachments of armed forces
it had stationed there, this consequence being explicitly indicated
by Cambodia in its Application.

The other possible consequence of Cambodian sovereignty over
the portion of territory in which the Temple is situated, namely,
Thailand’s obligation to restore to Cambodia any objects that may
have been removed from the Temple, is a consequence that is not
indicated in the Application. A claim for the return of the said
objects cannot be considered to be implicitly contained in the claim
presented by Cambodia in its Application, that claim having, as
has been stated above, a completely different subject.

It is only if the claim by Cambodia had had directly as its subject
the return of the Temple that it would have been possible, but then
only through a liberal construction of such a claim, to consider
that that claim was concerned also with objects which, having
formed part of the Temple prior to the Application, had, also prior
to the Application, been removed from the Temple.

Vice-President ALFARO and Judge Sir Gerald FITZMAURICE
append to the Judgment of the Court statements of their Separate
Opinions.

Judges MorENO QUINTANA, WELLINGTON Koo and Sir Percy
SPENDER append to the Judgment of the Court statements of their
Dissenting Opinions.

(Initialled) B. W.
(Initialled) G.-C.

36
